ORMOND, J.
If this bill can be sustained, it must be on the ground of fraud, or that there is an account to be settled between the parties. These acknowledged heads of equity, are not of themselves sufficient to confer jurisdiction on a court of chancery. No matter how gross the fraud may be, if the party can have full, complete and adequate redress at law, he cannot go into a court of equity. This is a well established principle, and the contrary doctrine would fill the courts of chancery with suits, which could be better, and more cheaply adjudicated in the courts of law. The principle was recognized by this Court, in Sadler v. Robin*745son, 2 Stewart, 5, 22. The Court say, “ no reason is suggested by the bill, why the appellee’s cannot have justice administered' to them at law; no discovery is asked for, as essential to enable them to prosecute their rights, no deficiency of strict legal proof is complained of. On what ground, then, the appellees ask the interposition of equity, we are unable to comprehend. It Cannot be, because they charge their vendor with fraud, for every circumstance alledged as fraudulent, could it avail them, is fully examinable at law.”
We have quoted this passage, because it is precisely apposite to this case. Here, no discovery is sought from the defendant, to enable the complainant to establish his case, and no obstacle shown to a full and complete remedy at law.
Nor is there any reason for sustaining the jurisdiction on the score of an account. There is in truth no matter of account between these parties, and if there was, that circumstance alone would not confer the jurisdiction. There must be a discovery wanted in aid of the account, or to disclose the fraud, or the matters involved in it must be so complicated as to require the aid of a court of chancery to adjust them, otherwise there is a complete remedy at law. (See this question fully examined in Vanlier v. Kirkman, 7 Ala. 217.)
The note which was executed by the complainant to the agent, upon his false representation, is void, and no obstacle exists to- a full defence at law. Although the bill discloses a gross, and most offensive fraud, we are constrained to refuse relief, when sought in this mode. The decree of the chancellor dismissing the bill, must therefore be affirmed.